Case: 19-60914     Document: 00515800054         Page: 1     Date Filed: 03/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                    March 29, 2021
                                  No. 19-60914
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   Sergio Perez-Tobar,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A099-483-389


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Sergio Perez-Tobar, a native and citizen of El Salvador, seeks review
   of the denial of his application for withholding of removal. To qualify for
   withholding of removal, an applicant must establish that he is more likely
   than not to be persecuted in the proposed country of removal due to his race,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60914        Document: 00515800054        Page: 2   Date Filed: 03/29/2021




                                    No. 19-60914


   religion, nationality, membership in a particular social group, or political
   opinion. 8 U.S.C. § 1231(b)(3); Gonzales-Veliz v. Barr, 938 F.3d 219, 224 (5th
   Cir. 2019). The applicant must show that the persecution was inflicted by the
   government or by private actors that the government is unable or unwilling
   to control. Gonzales-Veliz, 938 F.3d at 233. A showing of past persecution
   creates a rebuttable presumption of future persecution. 8 C.F.R.
   § 1208.16(b)(1).
          The Immigration Judge found that Perez-Tobar, a gay man, was a
   member of a particular social group. However, the IJ found that Perez-Tobar
   had not been persecuted on account of his sexuality. The Board of
   Immigration Appeals disagreed with the latter finding and remanded for the
   IJ to consider whether El Salvador was unable or unwilling to protect Perez-
   Tobar. On remand, the IJ found that this element was not proven. In making
   its finding, the IJ took administrative notice of a State Department country
   report that was not available during the original hearing. The BIA affirmed.
          Perez-Tobar challenges the finding that El Salvador was not unable or
   unwilling to protect him. We review the IJ and BIA’s factual findings for
   substantial evidence and will reverse “only when the evidence compels us to
   do so.” Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007). Here, the IJ and
   BIA explained that the Salvadoran police accepted Perez-Tobar’s report of
   an assault; they further explained that there is no evidence that the police
   refused or failed to investigate. The IJ and BIA additionally noted that,
   although the police officer who took the report made unprofessional
   comments about Perez-Tobar’s sexuality, El Salvador has a functioning
   system to discipline police misconduct. Finally, the IJ and BIA considered
   that, according to the country report, the Salvadoran government held a
   signing ceremony to celebrate the Institutional Policy for the Protection of
   the LGBTI Community, which aims to ensure that LGBTI individuals in El
   Salvador are treated in accordance with international standards. Perez-Tobar



                                         2
Case: 19-60914     Document: 00515800054           Page: 3   Date Filed: 03/29/2021




                                    No. 19-60914


   emphasizes that the record includes mixed information about the treatment
   of gay individuals in El Salvador. Even so, the evidence does not compel us
   to reach the opposite result as the IJ and BIA about El Salvador’s ability or
   willingness to protect Perez-Tobar.
          Perez-Tobar also argues that the IJ deprived him of due process by
   taking administrative notice of the country report without giving him an
   opportunity to submit rebuttal evidence. Agencies have wide latitude to
   notice official documents, including country reports. See Enriquez-Gutierrez
   v. Holder, 612 F.3d 400, 410 (5th Cir. 2010). We have never required an IJ to
   inform an applicant in advance of its intent to take administrative notice. To
   the contrary, we have recognized that the opportunities to challenge the IJ’s
   reliance on noticed facts before the BIA and to file a motion to reopen satisfy
   due process. Venturini v. Mukasey, 272 F. App’x, 397, 401–02 (5th Cir.
   2008); Paul v. Ashcroft, 109 F. App’x 695, 697 (5th Cir. 2004). Perez-Tobar
   did raise the issue with the BIA, though he chose not to file a motion to
   reopen. In any event, to succeed on his due process claim, Perez-Tobar must
   “make a prima facie showing that the alleged violation affected the outcome
   of the proceedings.” See Okpala v. Whitaker, 908 F.3d 965, 971 (5th Cir.
   2018). By failing to identify any rebuttal evidence that he would have
   introduced, Perez-Tobar has failed to show prejudice. See id.
          The petition for review is DENIED.




                                         3